DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 13 under 112(b) is withdrawn by the examiner in view of the amendment filed on 2/22/2022. 
Terminal Disclaimer
The terminal disclaimer filed on 2/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/556,944 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 10, 11, 13-16, and 20 are rejected under 35 U.S.C. 102(e) as being anticipated by WO 2019185315 A1 which has a priority date of March 28 2018.
The WO reference discloses a process for upgrading biogas from different sites (5-10 sites) wherein the biogas from each site is partially treated in a pretreating zone remove contaminants such as hydrogen sulfur, water, and CO2 to produce partially purified biogases (105) comprising 90 vol.% of methane. The pretreating zone comprises a membrane separation (5). The partially purified biogases are then pressurized to about 70-80 bar (1015 – 1160 psig) before directly transporting (e.g., by truck) to a central site for further purification to remove contaminants (e.g., carbon dioxide) to produce purify biomethane (renewable natural gas) having greater than 99 vol. % of methane. The biomethane is then injection into a distribution system to use as a transportation fuel which would have greater than 950 BTU/scf. It is noted that since CO2 and other contaminants removed to enhance concentration of methane of the partially purified biogas, it would be expected that the biomethane would have a greater heating value than the partially purified biogases. Also, it is known that the pipeline standard having a heating value of greater than 950 BTU/scf and the partially purified biogases does not meet pipeline standard and comprises about 90 vol. % of methane; therefore, the partially purified biogases would have a heating value of greater than 750BTU/scf and less than 950 BTU/scf. See claims 1-16; Figures 1; the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5-9, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2019185315 A1. 
The process of the WO reference is as discussed above. 
The WO does not explicitly teach the percentage of carbon dioxide removed as claimed, does not teach the amount of carbon dioxide and nitrogen content in the partially purified biogases, does not explicitly teach that the biogas from landfill or piping system, does not teach that the first and second vessel are powered by natural gas, and does not teach that the rate of at least 2000 SCFM or 5000 SCFM. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the WO reference by removing carbon dioxide at percentages as claimed because the WO reference desired to produce a partially purified biogases having about 80-90 vol. % of methane. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the WO reference by having the amount carbon dioxide and nitrogen content as claimed because the WO reference teaches that the partially purified biogases will further treating at an upgrading facility to move contaminates to meet the injection system requirement. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the WO reference by utilizing biogas from landfills and utilizing pipeline because the WO reference teaches that more than two sources of biogases are transported to the upgrading facility. It is known that landfill is one of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the WO reference by utilizing vessels powered by natural gas because it is within the level of one of skill in the art to utilize any vessels including vessels that powered by natural gas with expectation that any vessels would give the same or similar results. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the WO reference by having the rate at least 2000 or at least 5000 SCFM because one of skill in the art would employ any feasible rate including the claimed rates so that an upgrading facility is capable of functioning at a high capacity. 
Response to Arguments
The argument that Lettat does not disclose steps (c) and (e) of claims 1 and 20 because Lettat discloses a collection device 8 that makes rounds covering all the production sites Pi and unpacked at a singles pooled storage site 9 is not persuasive because Lettat teaches that the partial purified biogases contained in at least one mobile vessel at sites Pi is directly transported to a central site (upgrading site) as claimed. It reminded that the present claimed process does not claim any dimension of the claimed vessel. 
The argument that Lettat fails to teach or suggest a third biogas source from landfill by utilizing pipeline is not persuasive because Lettat teaches that more than two sources of biogas are used. It is known that landfill provide biogas and pipeline is also one of known methods to transport biogas from sites. It is within the level of one of skill in the art to utilize biogas from any source and transport the biogas by any known methods. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAM M NGUYEN/Primary Examiner, Art Unit 1771